PROMISSORY NOTE

$300,000.00August 8, 2019 

 

FOR VALUE RECEIVED, CBD Lion LLC, an Illinois limited liability company with its
principal place of business at 750 Tower Rd., Unit B, Mundelein, IL 60060
(“Payor”), HEREBY PROMISES TO PAY to the order of Acquired Sales Corp., a Nevada
corporation with its principal place of business at 31 N. Suffolk Lane, Lake
Forest, Illinois 60045 (“Payee”), the principal sum of THREE HUNDRED THOUSAND
DOLLARS AND 00/100 ($300,000.00), payable as set forth below.  Interest on this
Promissory Note shall be calculated on the basis of actual number of days
elapsed and a 365-day year and shall be at a rate per annum equal to six percent
(6.00%) (the “Interest Rate”). The Note is being issued to memorialize that
certain AQSP/Company Loan in accordance with that certain Agreement and Plan of
Merger, to be entered into as soon as practicable after the date hereof, by and
among, Payor, Payee, the owners of Payor and certain owners of Payee, in
substantially the form attached hereto as Exhibit A (the “Merger Agreement”).
Any capitalized term used but not defined herein shall have the meaning ascribed
to such term as set forth in the Merger Agreement. In the event the Closing
occurs, the Payor shall be merged with and into the Payee and as a result
thereof, this Promissory Note shall be extinguished by operation of law and
shall be of no further force or effect.

1.Principal and Interest Payments.  In the event the Merger Agreement is
terminated (for any reason) prior to the Closing, then principal and interest on
this Promissory Note shall be payable in six consecutive equal monthly
$50,000.00 installments of principal, plus unpaid interest accrued thereon
through the date thereof (accruing from the date hereof). The first monthly
installment of principal and interest shall due and payable on the first day of
the calendar month following the month in which the termination of the Merger
Agreement occurs, and the remaining five (5) subsequent payments due on the
monthly anniversary thereof (each, a “Payment Date”). 

2.Maximum Lawful Rate.  If any payment of interest hereunder in excess of the
amount permitted by applicable law is received by Payee, the amount of such
excess payment shall automatically be applied to reduce the principal amount
outstanding hereunder in the order of maturity. 

3.Place of Payment; Prepayment.  Payments of principal and interest are payable
in lawful money of the United States of America to Payee at Payee’s address
listed above or such other address Payee may direct in writing to Payor.  This
Promissory Note may, at the option of Payor, be prepaid in whole or in part, at
any time and from time to time, without premium or penalty. 

4.Covenants.  Payor hereby covenants and agrees that for so long as any
obligations shall remain outstanding under this Promissory Note: 

 

(a)Use of Proceeds. The proceeds of the AQSP/Company Loan shall be used by Payor
exclusively for growth capital and not to be used to repay any related party
debt of Payor nor to pay any increased salaries or bonuses to any Payor employee
set forth on Exhibit A-1 of the Merger Agreement. 

(b)Notice of Default.  Payor shall promptly notify Payee of any condition or
event that constitutes an Event of Default (as defined below). 

--------------------------------------------------------------------------------



5.Events of Default; Acceleration. 

 

(a)Events of Default.  Each of the following occurrences shall constitute an
“Event of Default” under this Promissory Note (but only if any of the following
occur prior to the Closing, or following the termination, of the Merger
Agreement): 

(i)Payor fails to pay when due and payable any amount of principal or interest
under this Promissory Note, and such failure to pay is not cured within ten (10)
days; 

(ii)Payor fails to perform or breaches (other than a failure or breach which
constitutes an Event of  Default under another clause of this Section 5) in any
material respect any of its obligations or the terms or provisions hereunder,
and fails to cure such breach or failure within thirty (30) days following its
receipt of notice from Payee describing such failure or breach;  

(iii)Payor makes an assignment for the benefit of creditors or admits in writing
its inability to pay its debts generally as they become due; or an order,
judgment or decree is entered adjudicating Payor bankrupt or insolvent; or any
order for relief with respect to Payor is entered under the Federal Bankruptcy
Code; or Payor petitions or applies to any tribunal for the appointment of a
custodian, trustee, receiver or liquidator of Payor or of any substantial part
of the assets of Payor, or commences any proceeding relating to Payor under any
bankruptcy reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law of any jurisdiction; or any such petition or
application is filed, or any such proceeding is commenced, against Payor and
either (A) Payor by any act indicates its approval thereof, consent thereto or
acquiescence therein, or (B) such petition, application or proceeding is not
dismissed within 60 days. 

(b)Acceleration. 

(i)If an Event of Default of the type described in subsection 5(a)(iii) has
occurred, the principal amount of this Promissory Note (together with all
accrued interest hereon and all other amounts due and payable with respect
hereto) shall become immediately due and payable without any action on the part
of Payee, and Payor shall immediately pay to Payee all amounts due and payable
with respect to this Promissory Note. 

(ii)If any other Event of Default has occurred and is continuing, Payee may
declare the outstanding principal amount of this Promissory Note (together with
all accrued interest thereon and all other amounts due and payable with respect
thereto) to be immediately due and payable and may demand immediate payment of
the outstanding principal amount of this Promissory Note (together with accrued
interest thereon and all such other amounts then due and payable). 

(iii)Payee shall also have any other rights which Payee may have pursuant to
applicable law. 

--------------------------------------------------------------------------------



(iv)Payor hereby waives diligence, presentment, protest and demand and notice of
protest and demand, dishonor and nonpayment of this Promissory Note and all
other notices except as expressly provided herein, and expressly agrees that
this Promissory Note, or any payment hereunder, may be extended from time to
time without in any way affecting the liability of Payor hereunder. 

6.No Waiver.  No delay or omission on the part of Payee in exercising any right
hereunder shall operate as a waiver of any right under this Promissory Note. 

7.Amendment; No Assignment.  No amendment, modification, termination or waiver
of any provision of this Promissory Note shall be effective unless the same
shall be in writing and signed by Payor and Payee. Payee may not assign this
Promissory Note without the prior written consent of Payor. 

8.Governing Law.  THIS PROMISSORY NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD TO ITS
CONFLICT OF LAW PRINCIPLES. 

9.Costs of Collection.  If (i) the Promissory Note is placed in the hands of an
attorney for collection or enforcement or is collected or enforced through any
legal proceeding; (ii) an attorney is retained to represent Payee in any
bankruptcy, reorganization, receivership, or other proceedings affecting
creditors’ rights and involving a claim under the Promissory Note; (iii) an
attorney is retained to represent Payee in any other proceedings whatsoever in
connection with the Promissory Note as a result of the action or inaction of
Payor, then Payor shall pay to Payee all reasonable attorneys’ fees, costs and
expenses incurred in connection therewith, in addition to all other amounts due
hereunder. 

10.WAIVER OF JURY TRIAL.  EACH OF PAYOR AND PAYEE WAIVES ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS
AGREEMENT OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED IN
CONNECTION HEREWITH OR HEREAFTER AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  ANY DISPUTES ARISING UNDER
OR RELATING TO THIS PROMISSORY NOTE WILL BE LITIGATED ONLY IN THE STATE COURTS
LOCATED IN LAKE COUNTY, ILLINOIS AND THE PARTIES HEREBY CONSENT TO THE PERSONAL
JURISDICTION AND EXCLUSIVE VENUE OF THESE COURTS AND AGREE THAT ANY SUCH ACTION
WILL BE TRIED BEFORE THE COURT AND NOT BEFORE A JURY. 

[Signature Page Follows]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Promissory Note is hereby executed and delivered as of
the 8th day of August, 2019.

 

CBD LION LLC

 

 

By:  /s/ Erik S. Lundgren 

Its:  CEO 

 

 